Exhibit 10.7

(English Translation)
 
Employment Contract
 
Party A:
Shandong Green Foodstuff Co., Ltd Legal Representative: Si Chen
Party B:
Huanxiang Sheng
Sex:  Male
Date of Birth:
October 14th, 1971 
Education Degree: Associate Degree
Graduation School:
N/A Major: Accounting 



Native Place: JunanCounty, ShandongProvince
ID Number:  372832197110147452

According to the Labor Law of the People’s Republic of China and relevant
regulations promulgated by the local government, both parties agree to sign this
labor contract on the principle of equality and through amicable negotiation.


I. From the date this contract takes effect, Party B becomes an employee of
Party A and the employment relation between both parties is established.
The term of this contract is:
 

A.  
The fixed term is from December 7th, 2004 to December 6th, 2009.

 
II. Salaries
 
During the period of this contract, Party A shall pay Party B for his labor in
cash. Party A shall calculate and distribute Party A’s salaries in accordance
with:
 

1.  
the regulations of the company’s salary system.

 
III. Party A’s Responsibilities
 
1. Party A shall comply with state laws, regulations and policies and shall
create a favorable working environment to raise the staff’s enthusiasm and
creativity.
 
2. Party A shall be responsible for instructing and training Party B of
political opinions, vocational ethics, production safety, and observance of laws
and disciplines as well as rules and regulations of the unit; ensure that its
employees enjoy working rights and fulfill working obligations.
 
3. Party A shall reasonably determine the labor ration and shall pay Party B
salaries no lower than the local minimum salary standard. Once the labor
relationship is established, Party A shall provide Party B with labor insurance
and pay insurance fees for such insurance coverage as endowment insurance,
unemployment insurance and work injury insurance.
 

--------------------------------------------------------------------------------


4. Party A may rescind the labor contract in case that party B:
(1). is proved to be unqualified during the probation period.
(2). severely violates the labor disciplines or Party A’s regulations.
(3). is in serious breach of duty, irregularities of favoritism that do great
harm to Party A.
(4). is fired or dismissed by the company or inflicted with criminal liabilities
according to laws.
(5). is unable to do the original job or other job arranged by Party A due to
Party B’s diseases or non-work related injuries after the expiration of medical
treatment period.
(6). is unqualified for the job even after the training or post adjustment.
 
IV. Party B’s Responsibilities
 
1. Party B shall comply with state laws, regulations and policies and shall
protect national interests and Party A’s interests.
 
2. Party B shall actively attend the education and training of political
opinions and vocational ethics offered by Party A, execute the safety and health
regulations and comply with the labor disciplines and vocational ethics.
 
3. Party B shall accept and finish the production tasks stipulated by Party A,
meet the fixed target and continuously improve the professional skills.
 
4. Party B shall comply with each regulation legally instituted by Party A and
obey Party A’s guidance and management.
 
5. Party B shall comply with personnel adjustment, able to work in any of Party
A’s company as required by Party A’s production needs.
 
6. Party B shall perform the obligations stipulated by laws, regulations and the
labor contract.
 
7. Party B may not rescind the labor contract with Party A under any of the
following circumstance:
(1).The training expenditure is paid by Party A but the service period provided
in the labor contract is not over yet.
(2).Party B has not finished important tasks of production, management or
scientific researches.
(3).Party B’s involvement in economic compensation, economic punishment and
administrative sanction is unsettled.
 

--------------------------------------------------------------------------------


8. To rescind the labor contract, Party B shall inform Party A in written form
30 days in advance..
 
9. During the contract period or after the rescission of the contract,
regardless of being fired because of disobeying the disciplines or rules or
leaving the factory privately, Party B shall not do any harm to the company. In
case of any offense, Party A is entitled to recover from Party B all the
economic loss.
 
10. The director, supervisor and manager as well as those who are familiar with
the company’s management, sales, product exploitation and quality control, etc.
or familiar with the commercial secrets and processing technologies, cannot
personally or jointly conduct or assist others to conduct the same or similar
business or engage any activity harmful to the company’s interests regardless of
the reason for their depart.
 
V. Once the contract period expires, the employment relationship between both
parties is terminated. If both parties agree to continue the employment
relationship, the contract can be renewed. One party’s decision about contract
renewal shall be informed to the other party within 30 days after the contract
period expires.
 
VI. Upon conclusion of the contract both parties shall strictly implement the
contract. The party in breach shall pay a penalty of RMB 100,000 (One hundred
thousand RMB).
 
VII. In the process of implementing the contract, if any labor dispute takes
place between the two parties, it may be submitted to Party A’s mediation
committee of labor disputes for mediation, or be submitted to an authoritative
arbitration committee of labor dispute for arbitration; the arbitration decision
may be appealed to the local people’s court.
 
VIII. Other issues unsettled in this contract shall be solved according to the
national or provincial regulations. In the absence of national or provincial
regulations, the two parties may consult on supplementary provisions.
 
IX. Other negotiated issues that shall be complied with and implemented will be
recorded in the appendix or be regarded as the annex of the contract.
 
X. The contract takes effect upon both parties seal/signature.
 
XI. The contract is executed in two originals, with each party holding one
original. 



--------------------------------------------------------------------------------


XII. Appendix or Annex
(None)
 

Party A: Shandong Green Foodstuff Co., Ltd.  Party B: Huanxiang Sheng
 (Corporate Seal)       /s/ Huanxiang Sheng    
December 7th, 2004
December 7th, 2004

                              
 

--------------------------------------------------------------------------------


 